74 F.3d 1234NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff,v.Joseph Nathaniel BROWN, Jr., a/k/a Joe Jr., Defendant--Appellant,v.Charles David Whaley, Appellee.
No. 95-7560.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 24, 1996.

Joseph Nathaniel Brown, Jr., Appellant Pro Se.
Charles David Whaley, MORCHOWER, LUXTON & WHALEY, Richmond, Virginia, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


1
Affirmed by unpublished per curiam opinion.

PER CURIAM

2
Appellant appeals from the district court's order denying his request for monetary sanctions from his attorney if his attorney failed to comply with a court order by a certain date.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Brown, No. CR-93-151 (E.D.Va. Aug. 29, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED